Management Presentation MANAGEMENT PRESENTATION 1 This presentation contains certain forward-looking statements. Statements containing expressions such as "may," "will,""project," "might," "expect," "believe," "anticipate," "intend," "could," "would," "estimate," potential," "continue" or "pursue," orthe negative or other variations thereof or comparable terminology used in LML’s presentation and in its reports filed withthe Securities and Exchange Commission are intended to identify forward-looking statements. These forward-lookingstatements, which are included in accordance with the Safe Harbor provisions of the Private Securities Litigation ReformAct of 1995, may involve known and unknown risks, uncertainties and other factors that may cause LML's actual results andperformance in future periods to be materially different from any future results or performance suggested by theforward-looking statements in this presentation. Other forward looking statements in this presentation include that ourintellectual property is defensible, that our merchant base is growing, that our technology can support significant increasesin volume without capital expenditures, and all aspects of our growth strategy. Although LML believes the expectationsreflected in such forward-looking statements are based upon reasonable assumptions, it can give no assurance thatactual results will not differ materially from these expectations. From time to time, these risks, uncertainties and otherfactors are discussed in the Company's filings with the Securities and Exchange Commission. Such factors include,without limitation, the following: the timely development and market acceptance of new products and technologies; ourability to secure financing on terms acceptable to us; our ability to control operating expenses; increased competition in theinternet payments, collections, and payment software businesses; a decline in the public usage of checks and othertraditional payment methods; loss of any significant customer; loss or retirement of key executives; successful challenge ofour intellectual property; our inability to execute on our growth plans; and a decline in the general economy. Viewers arecautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this presentation,and should review the risk factors in our periodic reports filed on Edgar. LML does not undertake, and specificallydisclaims any obligation, to publicly release the result of any revisions that may be made to any forward-looking statementsto reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Safe Harbour 2 Beanstream Acquisition Highlights § On June 29, 2007, LML Acquired Beanstream Internet Commerce – Beanstream is a leading provider of Internet payment processing solutions – For the twelve months ended December 31, 2006, Beanstream recognized revenue of $4.3 million and pre-tax income of $1.6 million § Beanstream Market and Product Focus – Internet commerce and payment processing solutions – Credit card, debit, EFT, ACH, and authentication; payroll – Reduce payment processing costs, accelerate payment receipts, reduce risk (fraud), enhance reporting and reconciliation § Channel Partners and Customers – Over 5,500 merchant customers, and growing – Relationships with key financial institutions: TD Bank, First Data, Equifax – Canadian focus, with potential expansion into the U.S. § Operations Scalability – Can support significant increase in volumes with minimal capital expenditures § Financial Performance – Profitable operations and growth; recurring transaction-based revenue model 3 § Large and Growing Market Opportunity: eCommerce and Traditional Payment Processing – Canadian eCommerce is between $8 and 10 billion with a CAGR of 25-35%; US eCommerce was up 30% in 2006 at $114 billion anticipating growth to $306 billion by 2010 with a 28% CAGR – Traditional payment processing market is driven by Check 21 (over 40 billion checks written annually, and increasing) § Compelling Value Proposition to Online and Traditional Merchants – Faster and simpler processing cycle; enormous cost savings – Ease of use and enhanced consumer experience § Competitive Advantage – Intellectual property: four issued patents (history of enforcement) – Relationships with merchants and leading financial institutions § Profitable Financial Model – Recurring transaction-based revenue model – High margin revenue streams: transaction processing, licensing and maintenance § Experienced Management Team – Extensive experience in payment processing and check operations Business Model Highlights 4 Source: NACHA - The Electronic Payment Association Practice Worldwide eCommerce Value 23% CAGR Automated Clearing House Transactions Market Opportunity § eCommerce Market – Worldwide ($211.4B in 2006: 23% CAGR) – Canada ($8-10B in 2007: 25-35% CAGR) – US ($114B in 2006: 28% CAGR) § Automated Clearing House Network – Grew to 3.4 billion transactions in Q1 2007, or 14.8% from Q1 2006 – Represented $7.0 trillion in value – Q1 2007 Transaction Growth • ARC: 36% to 670 million • WEB: 28% to 414 million • TEL: 13% to 81 million • POP: 83% to 77 million 5 Software Licensing John Doe June 20, 2007 Super Store One Million Dollars JohnDoe ACHCloud Electronic Check /Image Conversion ReceivingInstitution Paying Institution Internet Payment Processing Credit & Debit TransactionsProcessing for Online Merchants Payroll Products Gateway Services Authentication & RiskManagement Recurring Billing &ACH Batch Hosted Shopping Cart Check Services ElectronicConversion Verification IP Licensing Turnkey PaymentProcessing Traditional Point-of-Sale &Internet-Based Products and Services 6 APPROVED DECLINED BEANSTREAM INTERNET PAYMENT GATEWAY $ Online Consumer Payment Made Issuer Clearing House Payment Received • Credit • Debit • Settlement • Funds Transfer Internet Payment Processing 7 Online Registration Services Developing Online Vertical Applications toBroaden Our Market Entertainment & Games Toys Conference Registration Public Sector Government BEANSTREAM INTERNET PAYMENT GATEWAY Technology Roadmap 8 Electronic Retail Checkwriting Point-of-Sale System Internet Checking Transactions Electronic Check Processing World-Class Portfolio of Defensible Payment Processing Patents Patent 988 Patent 528 Patent 366 Patent 491 • Issued January 16, 1996 • Consumers authorize access to their checking accounts by presenting their paper checks • Issued December 26, 2000 • Payments from checking accounts are authorized using the Internet • Issued September 4, 2001 • Addresses corporate check processing and ETF’s • Related to other LML patents • Issued January 16, 2002 • Authorized debiting of funds from bank accounts • Negotiating a paper check is no longer a requirement Payment Processing Patents Corporate Checks and Electronic FundTransfers (EFT) 9 § Sales Model: Direct and Indirect – Leverage strategic banking partners for customer referrals (TD Bank) – Leverage other channel partners (payment processors, etc.) – Direct sales force: focus on large accounts – Inside sales: focus on small accounts and overall customer service § Marketing Strategy – Leverage the brand and resources of our banking partners – Promote the LML and Beanstream brands through direct marketing and industry conferences Sales and Marketing 10 eCommerce Partners Patent Partners Banking Partners Technology Partners Strategic Partners 11 eCommerce Customers Retail Customers Over 5,500 Merchant Customers Customers 12 Merchant and FinancialInstitution Relationships Intellectual Property ComprehensiveSolutions Redundant Data CenterOperations • Patented Payment Processing Technology • Well Defined and Defensible • Credit, Debit, EFT • Gateway • Risk Management • Merchant Tools • Partners with Leading Providers • Referral Partner of Choice • Service Provider Platforms Integration • World-Class IBM Mainframe • Fully Redundant, Fault Tolerant • Own All Software Applications Competitive Advantage 13 Data Centers Internet Operations Headquarters CheckOperations LML Payment Systems Inc.(Parent) LML PatentCorp. LML PaymentSystems Corp. BeanstreamInternet Commerce Operations Corporate Structure Operations and CorporateStructure § Headquarters: Vancouver BC § Internet Operations: Victoria BC § Check Operations: Wichita, KS § Data Center Operations: Scottsdale & Phoenix, AZ § Employees: ~60 14 Growth Strategy § Deeper Market Penetration: Internet Payment Processing – Merchants (Canada and the US) – Financial institutions (Canada and the US) § Develop and Enhance Existing Products and Services – Payment processing solutions (Internet) – Targeted vertical market applications and solutions § Develop Additional Channel Partnerships – Financial institutions (Canada and the US) – Payment processing intermediaries – Integrate with industry leading software § Acquire Complementary Businesses – Internet payment processing providers – Providers of vertical market applications and solutions 15 Patrick Gaines Chief Executive Officer Richard Schulz Chief Accounting Officer Robert Peyton Executive Vice President, Information Technology Shawn Ratcliffe Vice President, Check Operations Management **Craig Thomson President, Beanstream **Chris Koide Chief Operating Officer, Beanstream Management Additions 16 Financial Model Highlights § Transaction volume model – Revenues based on millions of transactions each month § Recurring revenue streams – Recognized monthly with most customers § High margin licensing – One time fees are pure profit § Diversity of customer base – Over 5,500 merchants, and growing § Minimal capital expenditures – Maintenance capex of less than $500,000 annually § Accelerating cash flow generation 17 Beanstream FYE 12/31/06 LML FYE 3/31/07 Pro FormaCombined ($ in Millions) Financial Model 18 Beanstream Merchant Count Growth since February 2004 Beanstream Transaction Value Processed Since January 2005 Merchant Acquisition /Transaction Volumes 19 Revenue by Product *Represents revenue for the twelvemonths ended March 31, 2007 for LML andRevenue for the twelve months endedDecember 31, 2006 for Beanstream Internet PaymentProcessing $4.3 Licensing $1.7 CheckOperations$3.3 Electronic CheckVerification $0.7 Royalties $0.4 Other $0.4 Revenue Composition 20 Revenue Growth33% 30-40% Gross Margin
